DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2021 has been entered.

Claim 26, 33, and 40 are amended; claims 27-32, 34-39, and 41-45 are unchanged; therefore claims 26-45 remain pending in the application, of which, claims 26, 33, and 40 are presented in independent form.

Response to Arguments
Applicant’s arguments with respect to claims 26-45 in regards to the rejection made under 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
However, the applicant’s arguments that Colossi does not teach “identify one or more candidate data attributes based at least in part on an analysis of historical Examiner interprets usage history/information which includes frequently used queries as historical operational records comprising previous read operations previously requested from the client. Colossi, FIGS. 9A and 9B and [0126]-[0128] and [0131], discloses determining summary tables by defining the summary tables for a cube model. More resources are provided to the cubes that are deemed to be more important based on the usage history and selecting the recommended slices (e.g. candidate data attributes) to define the summary table. Therefore, Colossi teaches “identify one or more candidate data attributes based at least in part on an analysis of historical operations records 
The applicant reiterates the same argument for independent claims 33 and 40.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-25 of U.S. Patent No. 10,169,446. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping presented below (Examiner Note: The claims mapped below are demonstrative instances of the double patenting and do not list all instances of double patenting found in the present instant application).
Present Application 16/231,131
Patent 10,169,446
26. A system, comprising:


one or more computing devices configured to implement a relational data presentation service to provide, to a client of the relational data presentation service, read-only relational access to non-relational data stored by the client at one or more non-relational data sources, wherein the relational data presentation service is configured to:


identify one or more candidate data attributes based at least in part on an analysis of historical operations records comprising read operations previously requested from the client on the one or more non-relational data sources;







generate a model representing at least a portion of contents of the one or more non-relational data sources in accordance with model inclusion criteria determined based at least in part on the identified one or more candidate data attributes, wherein the model defines a plurality of relational database tables; and






cause at least some of the non-relational data obtained from the one or more non-relational data sources to be stored within a cache storage allocated for the plurality of relational database tables defined by the model, to populate a populated version of the model,



wherein the one or more non-relational data sources continue to be available to perform read operations and write operations from the client while the populated version of the model stored in the cache storage is available to perform read-only operations from the client directed to one or more of the plurality of relational database tables defined by the model.
1. A system, comprising:


one or more computing devices comprising at least one hardware processor and configured to:
3. in response to a request from the client indicating a read-only operation directed to one or more tables of the model, received after the data obtained from the one or more non-relational data sources has been stored within the cache storage to populate the model,


3. wherein a model inclusion criterion of the one or more model inclusion criteria is based on results of analysis of read requests directed at the one or more non-relational data sources, wherein the one or more computing devices are further configured to: identify, using the results, a data attribute to be included in the model, based at least in part on a determination of a frequency of read requests directed at the data attribute.



in response to an indication of one or more non-relational data sources by a client, and a determination of one or more model inclusion criteria, generate a relational data model to represent at least a portion of contents of the one or more non-relational data sources selected in accordance with the model inclusion criteria, wherein the model defines a plurality of relational database tables;
store a representation of the model in a persistent store;


in response to a model population request from the client, store data obtained from the one or more indicated non-relational data sources in accordance with the model inclusion criteria within cache storage allocated on behalf of the client for the plurality of relational database tables;



in response to a request from the client indicating a read-only operation directed to one or more tables of the model, received after the data obtained from the one or more non-relational data sources has been stored within the cache storage to populate the model, obtain results of the read-only operation from the one or more tables of the model populated with the obtained data stored within the cache storage and provide the results to the client, wherein the one or more tables populated with the obtained data stored in the cache storage are read-only;
in response to a request from the client indicating a read-only operation directed to one or more of the non-relational data sources, received after the data obtained from the one or more non-relational data sources has been stored within the cache storage to populate the model, obtain results of the read-only operation from the one or more non-relational data sources and provide the results to the client; and
in response to a modifying request from the client directed to one or more of the non-relational data sources, received after the data obtained from the one or more indicated non-relational data sources has been stored within the cache storage to populate the model, perform a modification operation on a non-relational data source of the one or more indicated non-relational data sources.
33. A method, comprising:

identifying one or more candidate data attributes based at least in part on an analysis of historical operations records comprising read operations previously requested by a client on one or more non- relational data sources;




generating a model representing at least a portion of contents of one or more non-relational data sources, stored by the client, in accordance with model inclusion criteria determined based at least in part on the identified one or more candidate data attributes, wherein the model defines a plurality of relational database tables; 




receiving a model population request from the client specifying the generated model; and



storing data extracted from the contents of the one or more non-relational data sources to a cache storage allocated for the plurality of relational database tables to populate the model,



wherein the populated model stored in the cache storage is stored distinctly from the one or more non-relational data sources such that the one or more non-relational data sources continue to be available to perform read operations and write operations from the client while the populated model stored in the cache storage is available to perform read-only operations from the client directed to one or more of the plurality of relational database tables defined by the model.
6. A method, comprising:

8. analyzing records of operation requests directed at the one or more non-relational data sources; identifying, using a result of the analysis, a data attribute to be included in the model, based at least in part on a determination of a frequency of read requests directed at the data attribute among the operation requests.


in response to an indication of one or more non-relational data sources by a client, and a determination of one or more model inclusion criteria, generating a relational data model to represent at least a portion of contents of the one or more non-relational data sources selected in accordance with the model inclusion criteria, wherein the model defines a plurality of relational database tables;


in response to a model population request from the client, 



storing data obtained from the one or more non-relational indicated data sources in accordance with the model inclusion criteria within cache storage allocated on behalf of the client for the plurality of relational database tables;


in response to a request from the client indicating a read-only operation directed to one or more tables of the model, received after the data obtained from the one or more non-relational data sources has been stored within the cache storage to populate the model, obtaining results of the read-only operation from the one or more tables of the model populated with the obtained data stored within the cache storage and providing the results to the client, wherein the one or more tables populated with the obtained data stored in the cache storage are read-only;
in response to a request from the client indicating a read-only operation directed to one or more of the non-relational data sources, received after the data obtained from the one or more non-relational data sources has been stored within the cache storage to populate the model, obtaining results of the read-only operation from the one or more non-relational data sources and providing the results to the client; and
in response to a modifying request from the client directed to one or more of the non-relational data sources, received after the data obtained from the one or more indicated non-relational data sources has been stored within the cache storage to populate the model, performing a modification operation on a non-relational data source of the one or more indicated non-relational data sources.

Independent claims 40 is essentially just a different statutory category of the same claimed invention, and thus are rejected under similar rationale as independent claim 33 above. Claims 27-32, 34-39, and 41-45 are dependent on independent claims 26, 33, and 40, respectively. Therefore, claims 27-32, 34-39, and 41-45 are at least also rejected on the ground of nonstatutory double patenting as applied to independent claims 26, 33, and 40.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26, 29, 30, 32, 33, 37, 38, 40, and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mild et al. (U.S. Pub. No. 2001/0018684), hereinafter Mild, further in view of Colossi et al. (U.S. Pub. No. 2005/0283488, previously cited), hereinafter Colossi, and further in view of Nica et al. (U.S. Pub. No. 2010/0161555, previously cited), hereinafter Nica.
 
Regarding independent claim 26, Mild teaches  a system, comprising: one or more computing devices configured to implement a relational data presentation service to provide, to a client of the relational data presentation service, read-only relational access to non-relational data stored by the client at one or more non-relational data sources, wherein the relational data presentation service is configured to: (Mild, [0008], discloses "a system and method for accessing non-relational data stored in records on a host system by a relational access method". Mild, [0021]-[0023], discloses an integrated mapping component is used to define the relational structure of non-relational data. The definitions can be grouped into maps equivalent to a relational table and views representing a subset of the columns defined in a map. Examiner interprets the view maps defining the relational structure of non-relational data as read-only relational access to non-relational data. Mild, [0024]-[0026], discloses accessing non-relational data using the relational interface component without changing the non-relational data. Examiner interprets accessing non-relational data using the relational interface component without changing the non-relational data as read-only relational access to non-relational data.)
wherein the one or more non-relational data sources continue to be available to perform read operations and write operations from the client while the populated version of the model stored in the storage is available to perform read-only operations from the client directed to one or more of the plurality of relational database tables defined by the model. (Mild, [0021]-[0023], discloses an integrated mapping component is used to define the relational structure of non-relational data with their characteristics/information. The definitions can be grouped into maps equivalent to a relational table and views representing a subset of the columns defined in a map. The information of the maps, columns and views are stored in one repository. Examiner interprets the view maps defining the relational structure of non-relational data as models for tables that allow read-only operations. Mild, [0024]-[0027], discloses accessing non-relational data using the relational interface component without changing the non-relational data while the host system contains an operating system that provides a non-relational access method for writing and reading data. Examiner interprets accessing non-relational data using the relational interface component without changing the non-relational data as read-only relational access to non-relational data and interprets non-relational access method for writing and reading data as non-relational data sources continue to be available to perform read operations and write operations from the client.)
However, Mild does not explicitly teach identify one or more candidate data attributes based at least in part on an analysis of historical operations records comprising read operations previously requested from the client on the one or more non- relational data sources; 
generate a model representing at least a portion of contents of the one or more non-relational data sources in accordance with model inclusion criteria determined based at least in part on the identified one or more candidate data attributes, wherein the model defines a plurality of relational database tables; 
On the other hand, Colossi does teach identify one or more candidate data attributes based at least in part on an analysis of historical operations records comprising read operations previously requested from the client on the one or more non- relational data sources; generate a model representing at least a portion of contents of the one or more non-relational data sources in accordance with model inclusion criteria determined based at least in part on the identified one or more candidate data attributes, wherein the model defines a plurality of relational database tables; (Colossi, FIG. 7 and [0043] and [0115]-[0117] and [0176], discloses a model based performance advisor which provides recommendations of one or more slices (e.g. candidate data attributes) for which aggregations may be pre-computed for one or more measures for summary tables by exploiting the recommended summary tables using the meta-data associated with the cube model comprising facts, dimensions, hierarchies, attributes, measures and cubes. The meta-data is analyzed and measures that are used frequently are put into a high priority measure set based on usage information and uses the usage history metrics of slices that provide coverage for frequently used queries being rated higher. Examiner interprets usage history/information which includes frequently used queries as historical operational records comprising previous read operations previously requested from the client. Colossi, FIGS. 9A and 9B and [0126]-[0128] and [0131], discloses determining summary tables by defining the summary tables for a cube model. More resources are provided to the cubes that are deemed to be more important based on the usage history and selecting the recommended slices (e.g. candidate data attributes) to define the summary table.) and 
The defining of summary tables for a model of Colossi would be the view maps of Mild. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the accessing of non-relational data by an relational access system of Mild to incorporate the teachings of model optimization of Colossi because both address the same field of modeling for databases, and by incorporating Colossi into Mild to allows the selective aggregation of attributes or dimensions for relational data models. 
One of ordinary skill in the art would be motivated to do so as to provide an improved model based performance advisor to optimize portions of models, as taught by Colossi [0014].
However, Mild, in view of Colossi, does not explicitly teach cause at least some of the non-relational data obtained from the one or more non-relational data sources to be stored within a cache storage, allocated for the plurality of relational database tables defined by the model, to populate a populated version of the model, 
while the populated version of the model stored in the cache storage is available to perform read-only operations from the client directed to one or more of the plurality of relational database tables defined by the model.  
On the other hand, Nica does teach cause at least some of the non-relational data obtained from the one or more non-relational data sources to be stored within a cache storage, allocated for the plurality of relational database tables defined by the model, to populate a populated version of the model, (Nica, [0007], “Materialized views go one step further and cache or otherwise store the temporary table as its own entity, separate from the underlying base tables which contain the queried data. Again, different database vendors may refer to similar such constructs using other names, including “summary tables,” “staging tables,” and “indexed views.” By caching the results of a query, these results themselves can be the subject of additional queries without resolving the potentially costly original query again.” Nica, [0013], “creating a materialized view defined over a base table” Examiner interprets the materialized view defined over a table as relational database tables defined by the model. Nica, [0027]-[0029], discloses that a materialized view preserves a view of a set of data from tables resulting from executing a query and allows the persistent view to have additional queries performed on it, rather than repeatedly querying potentially large base tables.)
while the populated version of the model stored in the cache storage is available to perform read-only operations from the client directed to one or more of the plurality of relational database tables defined by the model. (Nica, [0027]-[0029], discloses that a materialized view preserves a view of a set of data from tables resulting from executing a query and allows the persistent view  to have additional queries performed on it, rather than repeatedly querying potentially large base tables.)
The materialized views of Nica can be the views of Mild. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the modified accessing of non-relational data by an relational access system of Mild to incorporate the teachings of populating cached materialized views of Nica because both address the same field of relational databases, and by incorporating Nica into Mild to populating data into and accessing data in relational tables stored in cache storage. 
One of ordinary skill in the art would be motivated to do so as to provide additional queries without resolving the potentially costly original query again in order to significantly improve performance, as taught by Nica [0009].
 
Regarding claim 29, Mild, in view of Colossi and Nica, further teaches the system of claim 26, wherein the relational data presentation service is further configured to: implement a programmatic interface allowing a client of the data presentation service to: indicate the one or more non-relational data sources to be used to generate the model; (Mild, [0008], discloses "a system and method for accessing non-relational data stored in records on a host system by a relational access method".  Mild, [0021]-[0023], discloses an integrated mapping component is used to define the relational structure of non-relational data with their characteristics/information. The definitions can be grouped into maps equivalent to a relational table and views representing a subset of the columns defined in a map. The information of the maps, columns and views are stored in one repository. Examiner interprets the view maps defining the relational structure of non-relational data with their characteristics/information as models with metadata.) and 
indicate a logical relationship between a data attribute represented in a first one of the one or more non-relational data sources and a data attribute represented in a second one of the one or more non-relational data sources; and generate the model such that the model comprises a first table with a column to represent the first data attribute and a second table with another column to represent the second data attribute.  (Mild, [0021]-[0023], discloses an integrated mapping component is used to define the relational structure of non-relational data with their characteristics/information. The definitions can be grouped into maps equivalent to a relational table and views representing a subset of the columns defined in a map. The information of the maps, columns and views are stored in one repository. Examiner interprets the view maps defining the relational structure of non-relational data with their characteristics/information as models with metadata. In combination, Colossi, [0043], discloses a model based performance advisor which provides recommendations of one or more slices for which aggregations may be pre-computed for one or more measures for summary tables. Colossi, [0052], discloses that the model contains meta-data objects that describe relationships in the data in the relational tables.) 
Claim 37 recites substantially the same limitations as claim 29, and is rejected for substantially the same reasons.
 
Regarding claim 30, Mild, in view of Colossi and Nica, further teaches the system of claim 26, wherein the relational data presentation service is further configured to: implement a programmatic interface configured to receive from a client of the data presentation service an indication of the one or more non-relational data sources to be used to generate the model; (Mild, [0008], discloses "a system and method for accessing non-relational data stored in records on a host system by a relational access method".  Mild, [0021]-[0023], discloses an integrated mapping component is used to define the relational structure of non-relational data with their characteristics/information. The definitions can be grouped into maps equivalent to a relational table and views representing a subset of the columns defined in a map. The information of the maps, columns and views are stored in one repository. Examiner interprets the view maps defining the relational structure of non-relational data with their characteristics/information as models with metadata.) 
provide to the client a hint indicating the one or more candidate data attributes for inclusion in the model; receive one or more selections from the client based on the hint; and generate the model to represent at least a portion of contents of the one or more non-relational data sources in accordance with model inclusion criteria determined based on the one or more selections of the client. (Colossi, FIG. 7 and [0043] and [0115]-[0117] and [0176], discloses a model based performance advisor which provides recommendations of one or more slices (e.g. candidate data attributes) for which aggregations may be pre-computed for one or more measures for summary tables by exploiting the recommended summary tables using the meta-data associated with the cube model comprising facts, dimensions, hierarchies, attributes, measures and cubes. The meta-data is analyzed and measures that are used frequently are put into a high priority measure set based on usage information and uses the usage history metrics of slices that provide coverage for frequently used queries being rated higher. Examiner interprets usage history/information which includes frequently used queries as historical operational records comprising previous read operations previously requested from the client. Colossi, FIGS. 9A and 9B and [0126]-[0128] and [0131], discloses determining summary tables by defining the summary tables for a cube model. More resources are provided to the cubes that are deemed to be more important based on the usage history and selecting the recommended slices (e.g. candidate data attributes) to define the summary table.)
Claim 38 recites substantially the same limitations as claim 30, and is rejected for substantially the same reasons.
 
Regarding claim 32, Mild, in view of Colossi and Nica, further teaches the system of claim 26, wherein the one or more non-relational data sources comprise a first non-relational database formatted in accordance with a format of a first database vendor and a second non-relational database formatted in accordance with a format of a second database vendor, wherein the data presentation service is configured to generate the model using non-relational data from the first and second non-relational databases that are differently formatted. (Mild, [0008], discloses "a system and method for accessing non-relational data stored in records on a host system by a relational access method". Mild, [0010], discloses gathering information that describes the non-relational data structure of the record from the source code of the program using relational access. Examiner interprets information that describes the non-relational data structure as non-relational database format. Mild, [0021]-[0023], discloses an integrated mapping component is used to define the relational structure of non-relational data. The definitions can be grouped into maps equivalent to a relational table and views representing a subset of the columns defined in a map. Examiner interprets the view maps defining the relational structure of non-relational data as read-only relational access to non-relational data.)  
 
Regarding independent claim 33, Mild teaches a method, comprising: generating a model representing at least a portion of contents of one or more non-relational data sources, stored by the client, (Mild, [0008], discloses "a system and method for accessing non-relational data stored in records on a host system by a relational access method". Mild, [0021]-[0023], discloses an integrated mapping component is used to define the relational structure of non-relational data. The definitions can be grouped into maps equivalent to a relational table and views representing a subset of the columns defined in a map. Examiner interprets the view maps defining the relational structure of non-relational data as read-only relational access to non-relational data.)
wherein the populated model stored in the storage is stored distinctly from the one or more non-relational data sources such that the one or more non-relational data sources continue to be available to perform read operations and write operations from the client while the populated model stored in the storage is available to perform read-only operations from the client directed to one or more of the plurality of relational database tables defined by the model. (Mild, [0021]-[0023], discloses an integrated mapping component is used to define the relational structure of non-relational data with their characteristics/information. The definitions can be grouped into maps equivalent to a relational table and views representing a subset of the columns defined in a map. The information of the maps, columns and views are stored in one repository. Examiner interprets the view maps defining the relational structure of non-relational data as models for tables that allow read-only operations. Mild, [0024]-[0027], discloses accessing non-relational data using the relational interface component without changing the non-relational data while the host system contains an operating system that provides a non-relational access method for writing and reading data. Examiner interprets accessing non-relational data using the relational interface component without changing the non-relational data as read-only relational access to non-relational data and interprets non-relational access method for writing and reading data as non-relational data sources continue to be available to perform read operations and write operations from the client.)
However, Mild does not explicitly teach identifying one or more candidate data attributes based at least in part on an analysis of historical operations records comprising read operations previously requested by a client on one or more non-relational data sources; 
generating a model representing at least a portion of contents of one or more data sources in accordance with model inclusion criteria determined based at least in part on the identified one or more candidate data attributes, wherein the model defines a plurality of relational database tables; 
On the other hand, Colossi does teach identifying one or more candidate data attributes based at least in part on an analysis of historical operations records comprising read operations previously requested by a client on one or more non-relational data sources; generating a model representing at least a portion of contents of one or more data sources, stored by the client, in accordance with model inclusion criteria determined based at least in part on the identified one or more candidate data attributes, wherein the model defines a plurality of relational database tables; (Colossi, FIG. 7 and [0043] and [0115]-[0117] and [0176], discloses a model based performance advisor which provides recommendations of one or more slices (e.g. candidate data attributes) for which aggregations may be pre-computed for one or more measures for summary tables by exploiting the recommended summary tables using the meta-data associated with the cube model comprising facts, dimensions, hierarchies, attributes, measures and cubes. The meta-data is analyzed and measures that are used frequently are put into a high priority measure set based on usage information and uses the usage history metrics of slices that provide coverage for frequently used queries being rated higher. Examiner interprets usage history/information which includes frequently used queries as historical operational records comprising previous read operations previously requested from the client. Colossi, FIGS. 9A and 9B and [0126]-[0128] and [0131], discloses determining summary tables by defining the summary tables for a cube model. More resources are provided to the cubes that are deemed to be more important based on the usage history and selecting the recommended slices (e.g. candidate data attributes) to define the summary table.) 
The defining of summary tables for a model of Colossi would be the view maps of Mild. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the accessing of non-relational data by an relational access system of Mild to incorporate the teachings of model optimization of Colossi because both address the same field of modeling for databases, and by incorporating Colossi into Mild to allows the selective aggregation of attributes or dimensions for relational data models. 
One of ordinary skill in the art would be motivated to do so as to provide an improved model based performance advisor to optimize portions of models, as taught by Colossi [0014].
However, Mild, in view of Colossi, does not explicitly teach receiving a model population request from the client specifying the generated model; and 
storing data extracted from the contents of the one or more non-relational data sources to a cache storage allocated for the plurality of relational database tables to populate the model, 
wherein the populated model stored in the cache storage is stored distinctly from the one or more non-relational data sources such that the one or more non-relational data sources continue to be available to perform read operations and write operations from the client while the populated model stored in the cache storage is available to perform read-only operations from the client directed to one or more of the plurality of relational database tables defined by the model.
On the other hand, Nica does teach receiving a model population request from the client specifying the generated model; and storing data extracted from the contents of the one or more non-relational data sources to a cache storage allocated for the plurality of relational database tables to populate the model, (Nica, [0007], “Materialized views go one step further and cache or otherwise store the temporary table as its own entity, separate from the underlying base tables which contain the queried data. Again, different database vendors may refer to similar such constructs using other names, including “summary tables,” “staging tables,” and “indexed views.” By caching the results of a query, these results themselves can be the subject of additional queries without resolving the potentially costly original query again.” Nica, [0013], “creating a materialized view defined over a base table” Examiner interprets the materialized view defined over a table as relational database tables defined by the model. Examiner also interprets the creating of a materialized view as a model population request. Nica, [0027]-[0029], discloses that a materialized view preserves a view of a set of data from tables resulting from executing a query and allows the persistent view to have additional queries performed on it, rather than repeatedly querying potentially large base tables.)
wherein the populated model stored in the cache storage is stored distinctly from the one or more non-relational data sources such that the one or more non-relational data sources continue to be available to perform read operations and write operations from the client while the populated model stored in the cache storage is available to perform read-only operations from the client directed to one or more of the plurality of relational database tables defined by the model. (Nica, [0007], “Materialized views go one step further and cache or otherwise store the temporary table as its own entity, separate from the underlying base tables which contain the queried data. Again, different database vendors may refer to similar such constructs using other names, including “summary tables,” “staging tables,” and “indexed views.” By caching the results of a query, these results themselves can be the subject of additional queries without resolving the potentially costly original query again.” Nica, [0013], “creating a materialized view defined over a base table” Examiner interprets the materialized view defined over a table as relational database tables defined by the model. Nica, [0027]-[0029], discloses that a materialized view preserves a view of a set of data from tables resulting from executing a query and allows the persistent view to have additional queries performed on it, rather than repeatedly querying potentially large base tables.)
The materialized views of Nica can be the views of Mild. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the modified accessing of non-relational data by an relational access system of Mild to incorporate the teachings of populating cached materialized views of Nica because both address the same field of relational databases, and by incorporating Nica into Mild to populating data into and accessing data in relational tables stored in cache storage. 
One of ordinary skill in the art would be motivated to do so as to provide additional queries without resolving the potentially costly original query again in order to significantly improve performance, as taught by Nica [0009].
 
Regarding independent claim 40, Mild teaches to implement a relational data presentation service configured to: (Mild, [0008], discloses "a system and method for accessing non-relational data stored in records on a host system by a relational access method".)
generate a model representing at least a portion of contents of one or more non-relational data sources, stored by the client, in a plurality of relational database tables; (Mild, [0008], discloses "a system and method for accessing non-relational data stored in records on a host system by a relational access method". Mild, [0021]-[0023], discloses an integrated mapping component is used to define the relational structure of non-relational data with their characteristics/information. The definitions can be grouped into maps equivalent to a relational table and views representing a subset of the columns defined in a map. The information of the maps, columns and views are stored in one repository. Examiner interprets the view maps defining the relational structure of non-relational data with their characteristics/information as models with metadata.) and 
wherein the relational data presentation service causes a populated version of the model to be stored in the storage distinct from the one or more non- relational data sources such that the one or more non-relational data sources continue to be available to perform read operations and write operations from the client while the populated version of the model is available to perform read-only operations from the client directed to one or more of the plurality of relational database tables defined by the model. (Mild, [0021]-[0023], discloses an integrated mapping component is used to define the relational structure of non-relational data with their characteristics/information. The definitions can be grouped into maps equivalent to a relational table and views representing a subset of the columns defined in a map. The information of the maps, columns and views are stored in one repository. Examiner interprets the view maps defining the relational structure of non-relational data as models for tables that allow read-only operations. Mild, [0024]-[0027], discloses accessing non-relational data using the relational interface component without changing the non-relational data while the host system contains an operating system that provides a non-relational access method for writing and reading data. Examiner interprets accessing non-relational data using the relational interface component without changing the non-relational data as read-only relational access to non-relational data and interprets non-relational access method for writing and reading data as non-relational data sources continue to be available to perform read operations and write operations from the client.)
However, Mild does not explicitly teach one or more non-transitory, computer-readable storage media storing instructions that, when executed on or across one or more processors, cause the one or more processors
identify one or more candidate data attributes based at least in part on an analysis of historical operations records comprising read operations previously requested by a client on one or more non-relational data sources; 
generate, in accordance with model inclusion criteria determined based at least in part on the identified one or more candidate data attributes, a model 
On the other hand, Colossi does teach one or more non-transitory, computer-readable storage media storing instructions that, when executed on or across one or more processors, cause the one or more processors (Colossi, [0048], discloses a computer-readable medium comprised of instructions  executed by the processor)
identify one or more candidate data attributes based at least in part on an analysis of historical operations records comprising read operations previously requested by a client on one or more non-relational data sources; generate, in accordance with model inclusion criteria determined based at least in part on the identified one or more candidate data attributes, a model (Colossi, FIG. 7 and [0043] and [0115]-[0117] and [0176], discloses a model based performance advisor which provides recommendations of one or more slices (e.g. candidate data attributes) for which aggregations may be pre-computed for one or more measures for summary tables by exploiting the recommended summary tables using the meta-data associated with the cube model comprising facts, dimensions, hierarchies, attributes, measures and cubes. The meta-data is analyzed and measures that are used frequently are put into a high priority measure set based on usage information and uses the usage history metrics of slices that provide coverage for frequently used queries being rated higher. Examiner interprets usage history/information which includes frequently used queries as historical operational records comprising previous read operations previously requested from the client. Colossi, FIGS. 9A and 9B and [0126]-[0128] and [0131], discloses determining summary tables by defining the summary tables for a cube model. More resources are provided to the cubes that are deemed to be more important based on the usage history and selecting the recommended slices (e.g. candidate data attributes) to define the summary table.) 
The defining of summary tables for a model of Colossi would be the view maps of Mild. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the accessing of non-relational data by an relational access system of Mild to incorporate the teachings of model optimization of Colossi because both address the same field of modeling for databases, and by incorporating Colossi into Mild to allows the selective aggregation of attributes or dimensions for relational data models. 
One of ordinary skill in the art would be motivated to do so as to provide an improved model based performance advisor to optimize portions of models, as taught by Colossi [0014].
However, Mild, in view of Colossi, does not explicitly teach receive a model population request specifying the generated model to be populated; and 
store at least some of the non-relational data obtained from the one or more non-relational data sources to a cache storage allocated for the plurality of relational database tables to populate the model, 
wherein the relational data presentation service causes a populated version of the model to be stored in the cache storage distinct from the one or more non-relational data sources such that the one or more non-relational data sources continue to be available to perform read operations and write operations from the client while the populated version of the model is available to perform read-only operations from the client directed to one or more of the plurality of relational database tables defined by the model.
On the other hand, Nica does teach receive a model population request specifying the generated model to be populated; and store at least some of the non-relational data obtained from the one or more non-relational data sources to a cache storage allocated for the plurality of relational database tables to populate the model, (Nica, [0007], “Materialized views go one step further and cache or otherwise store the temporary table as its own entity, separate from the underlying base tables which contain the queried data. Again, different database vendors may refer to similar such constructs using other names, including “summary tables,” “staging tables,” and “indexed views.” By caching the results of a query, these results themselves can be the subject of additional queries without resolving the potentially costly original query again.” Nica, [0013], “creating a materialized view defined over a base table” Examiner interprets the materialized view defined over a table as relational database tables defined by the model. Examiner also interprets the creating of a materialized view as a model population request. Nica, [0027]-[0029], discloses that a materialized view preserves a view of a set of data from tables resulting from executing a query and allows the persistent view to have additional queries performed on it, rather than repeatedly querying potentially large base tables.)
wherein the relational data presentation service causes a populated version of the model to be stored in the cache storage distinct from the one or more non- relational data sources such that the one or more non-relational data sources continue to be available to perform read operations and write operations from the client while the populated version of the model is available to perform read-only operations from the client directed to one or more of the plurality of relational database tables defined by the model. (Nica, [0007], “Materialized views go one step further and cache or otherwise store the temporary table as its own entity, separate from the underlying base tables which contain the queried data. Again, different database vendors may refer to similar such constructs using other names, including “summary tables,” “staging tables,” and “indexed views.” By caching the results of a query, these results themselves can be the subject of additional queries without resolving the potentially costly original query again.” Nica, [0013], “creating a materialized view defined over a base table” Examiner interprets the materialized view defined over a table as relational database tables defined by the model. Nica, [0027]-[0029], discloses that a materialized view preserves a view of a set of data from tables resulting from executing a query and allows the persistent view to have additional queries performed on it, rather than repeatedly querying potentially large base tables.)
The materialized views of Nica can be the views of Mild. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the modified accessing of non-relational data by an relational access system of Mild to incorporate the teachings of populating cached materialized views of Nica because both address the same field of relational databases, and by incorporating Nica into Mild to populating data into and accessing data in relational tables stored in cache storage. 
One of ordinary skill in the art would be motivated to do so as to provide additional queries without resolving the potentially costly original query again in order to significantly improve performance, as taught by Nica [0009].
 
Regarding claim 44, Mild, in view of Colossi and Nica, teaches the one or more non-transitory computer-readable storage media of claim 40, wherein the instructions, when executed on or across the one or more processors (Colossi, [0048], discloses a computer-readable medium comprised of instructions  executed by the processor) implement the relational data presentation service and configure the data presentation service to: (Mild, [0008], discloses "a system and method for accessing non-relational data stored in records on a host system by a relational access method".) implement a programmatic interface allowing a client of the relational data presentation service to submit a request indicating a read-only operation directed to one or more of the plurality of relational database tables in a format based at least in part on Structured Query Language (SQL). (Mild, [0021]-[0023], discloses an integrated mapping component is used to define the relational structure of non-relational data with their characteristics. The definitions can be grouped into maps equivalent to a relational table and views representing a subset of the columns defined in a map. The information of the maps, columns and views are stored in one repository. Mild, [0024]-[0026], discloses accessing non-relational data using the relational interface component that allows access to non-relational managed data in a relational manner by standardized requests like SQL commands without changing the non-relational data. Examiner interprets accessing non-relational data using the relational interface component without changing the non-relational data as read-only relational access to non-relational data.)
  
 

Claims 27, 31, 34-36, 43, 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mild, in view of Colossi and Nica, and further in view of Kreuder et al. (U.S. Pub. No. 2011/0087633, previously cited), hereinafter Kreuder.
 
Regarding claim 27, Mild, in view of Colossi and Nica, teaches all the limitations as set forth in the rejection of claim 26 above. Mild, in view of Colossi and Nica, further teaches the system of claim 26, wherein the relational data presentation service is further configured to: (Mild, [0008], discloses "a system and method for accessing non-relational data stored in records on a host system by a relational access method".) 
extract data corresponding to the model from the one or more non-relational data sources; and store the extracted data in the cache storage, allocated for the plurality of relational database tables defined by the model, to populate the populated version of the model. (Nica, [0007], “Materialized views go one step further and cache or otherwise store the temporary table as its own entity, separate from the underlying base tables which contain the queried data. Again, different database vendors may refer to similar such constructs using other names, including “summary tables,” “staging tables,” and “indexed views.” By caching the results of a query, these results themselves can be the subject of additional queries without resolving the potentially costly original query again.” Nica, [0013], “creating a materialized view defined over a base table” Examiner interprets the materialized view defined over a table as relational database tables defined by the model. Examiner also interprets the creating of a materialized view as a model population request. Nica, [0027]-[0029], discloses that a materialized view preserves a view of a set of data from tables resulting from executing a query and allows the persistent view to have additional queries performed on it, rather than repeatedly querying potentially large base tables. In combination, Mild, [0021]-[0023], discloses an integrated mapping component is used to define the relational structure of non-relational data with their characteristics/information. The definitions can be grouped into maps equivalent to a relational table and views representing a subset of the columns defined in a map. The information of the maps, columns and views are stored in one repository. Examiner interprets the view maps defining the relational structure of non-relational data with their characteristics/information as models with metadata.)
However, Mild, in view of Colossi and Nica, does not explicitly teach cause one or more data loader instances to be instantiated to populate the model, wherein the one or more data loader instances are configured to:
On the other hand, Pellegrini does teach cause one or more data loader instances to be instantiated to populate the model, wherein the one or more data loader instances are configured to: (Pellegrini, [0043], “data population services 37 and batch services 38 are enabled by the DataStage architecture of an embodiment of the present invention. By their nature, these services 37, 38 may be stopped and re-started as processing is performed to populate the databases.”)
Mild [0012] discloses the integration, transition and migration from a non-relational into relational environment. The ETL process of Pellegrini can be the integration, transition and migration process of Mild. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the modified accessing of non-relational data by an relational access system of Mild to incorporate the teachings of data population services of Pellegrini because both address the same field of database management, and by incorporating Pellegrini into Mild to allows the data population services to be initiated. 
One of ordinary skill in the art would be motivated to do so as to provide ways to design, build, run, and maintain complex ETL systems in a more scalable and efficient way, as taught by Pellegrini [0006]-[0008].
Claim 34 recites substantially the same limitations as claim 27, and is rejected for substantially the same reasons.
 
Regarding claim 31, Mild, in view of Colossi and Nica, teaches all the limitations as set forth in the rejection of claim 26 above. Mild, in view of Colossi and Nica, further teaches the system of claim 26, wherein the data presentation service is configured to: store the model in a persistent store; and store metadata of the model in the persistent store, (Mild, [0021]-[0023], discloses an integrated mapping component is used to define the relational structure of non-relational data with their characteristics/information. The definitions can be grouped into maps equivalent to a relational table and views representing a subset of the columns defined in a map. The information of the maps, columns and views are stored in one repository. Examiner interprets the view maps defining the relational structure of non-relational data with their characteristics/information as models with metadata.)
However, Mild does not explicitly teach wherein the metadata comprises one or more of: (a) a refresh policy for the model, indicating one or more criteria to be used to schedule retrieval of data from the one or more non-relational data sources; (b) a maximum size of the cache storage; (c) a number of devices among which the cache storage is to be distributed; (d) a number of data loader processes to be instantiated to obtain data from the one or more non-relational data sources; (e) a retention policy indicating how long data is to be retained in the cache storage; (f) a replacement policy for data stored in the cache storage; or (g) authorization information indicating access permissions to the cache storage. 
On the other hand, Pellegrini does teach wherein the metadata comprises one or more of: (a) a refresh policy for the model, indicating one or more criteria to be used to schedule retrieval of data from the one or more non-relational data sources; (b) a maximum size of the cache storage; (c) a number of devices among which the cache storage is to be distributed; (d) a number of data loader processes to be instantiated to obtain data from the one or more non-relational data sources; (e) a retention policy indicating how long data is to be retained in the cache storage; (f) a replacement policy for data stored in the cache storage; or (g) authorization information indicating access permissions to the cache storage. (Pellegrini, [0043], “data population services 37 and batch services 38 are enabled by the DataStage architecture of an embodiment of the present invention. By their nature, these services 37, 38 may be stopped and re-started as processing is performed to populate the databases.” Pellegrini, [0089]-[0090], “Once the metadata tables 62 are completely loaded, the population architecture may be designed.” and “Based on the final population architecture and on the server size a maximum number of processes that can be executed in parallel can be determined and set.” In combination, the examiner interprets as a number of data loader processes to be instantiated to obtain data from the one or more non-relational data sources based on stored metadata.)
Mild [0012] discloses the integration, transition and migration from a non-relational into relational environment. The ETL process of Pellegrini can be the integration, transition and migration process of Mild. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the modified accessing of non-relational data by an relational access system of Mild to incorporate the teachings of data population services of Pellegrini because both address the same field of database management, and by incorporating Pellegrini into Mild to allows the data population services to be initiated. 
One of ordinary skill in the art would be motivated to do so as to provide ways to design, build, run, and maintain complex ETL systems in a more scalable and efficient way, as taught by Pellegrini [0006]-[0008].
Claim 43 recites substantially the same limitations as claim 31, and is rejected for substantially the same reasons.
 
Regarding claim 35, Mild, in view of Colossi, Nica, and Pellegrini, teaches the method of claim 34, further comprising: implementing the cache storage via a plurality of cache storage instances, (Nica, [0007], [0013], and [0027]-[0029], discloses that a materialized view preserves a cached view of a set of data from tables resulting from executing a query. In combination, Pellegrini, [0043], discloses data loader instances [i.e. cache storage instances].) wherein the plurality of data loader instances perform, in parallel, (Pellegrini, [0090], “Based on the final population architecture and on the server size a maximum number of processes that can be executed in parallel can be determined and set.”) said extracting the data corresponding to the model from the one or more non-relational data sources and said storing the extracted data to the plurality of cache storage instances. (Nica, [0007], “Materialized views go one step further and cache or otherwise store the temporary table as its own entity, separate from the underlying base tables which contain the queried data. Again, different database vendors may refer to similar such constructs using other names, including “summary tables,” “staging tables,” and “indexed views.” By caching the results of a query, these results themselves can be the subject of additional queries without resolving the potentially costly original query again.” Nica, [0013], “creating a materialized view defined over a base table” Examiner interprets the materialized view defined over a table as relational database tables defined by the model. Examiner also interprets the creating of a materialized view as a model population request. Nica, [0027]-[0029], discloses that a materialized view preserves a view of a set of data from tables resulting from executing a query and allows the persistent view to have additional queries performed on it, rather than repeatedly querying potentially large base tables. In combination, Mild, [0021]-[0023], discloses an integrated mapping component is used to define the relational structure of non-relational data with their characteristics/information. The definitions can be grouped into maps equivalent to a relational table and views representing a subset of the columns defined in a map. The information of the maps, columns and views are stored in one repository. Examiner interprets the view maps defining the relational structure of non-relational data with their characteristics/information as models with metadata.)
 
Regarding claim 36, Mild, in view of Colossi, Nica, and Pellegrini, teaches the method of claim 34, further comprising: determining a number of data loader instances to instantiate to populate the model based, at least in part, on: a maximum or minimum number of data loader instances to be instantiated to populate the model, wherein the maximum or minimum number of data loader instances is a parameter configurable by a client of the relational data presentation service; a size of a dataset to be extracted from the one or more non-relational data sources; or a number of cache storage instances used to implement the cache storage. (Pellegrini, [0043], “data population services 37 and batch services 38 are enabled by the DataStage architecture of an embodiment of the present invention. By their nature, these services 37, 38 may be stopped and re-started as processing is performed to populate the databases.” Pellegrini, [0090], “Based on the final population architecture and on the server size a maximum number of processes that can be executed in parallel can be determined and set.”)
 
Regarding claim 45, Mild, in view of Colossi and Nica, teaches all the limitations as set forth in the rejection of claim 40 above. Mild, in view of Colossi and Nica, further teaches the one or more non-transitory computer-readable storage media of claim 40, wherein the instructions, when executed on or across the one or more processors(Colossi, [0048], discloses a computer-readable medium comprised of instructions  executed by the processor) implement the relational data presentation service and configure the data presentation service to: (Mild, [0008], discloses "a system and method for accessing non-relational data stored in records on a host system by a relational access method".) 
However, Mild, in view of Colossi and Nica, does not explicitly teach determine a number of data loader processes to be instantiated to obtain the data from the one or more non-relational data sources, and cause the determined number of data loader processes to be instantiated. 
On the other hand, Pellegrini does teach determine a number of data loader processes to be instantiated to obtain the data from the one or more non-relational data sources, and cause the determined number of data loader processes to be instantiated. (Pellegrini, [0043], “data population services 37 and batch services 38 are enabled by the DataStage architecture of an embodiment of the present invention. By their nature, these services 37, 38 may be stopped and re-started as processing is performed to populate the databases.” Pellegrini, [0090], “Based on the final population architecture and on the server size a maximum number of processes that can be executed in parallel can be determined and set.”)
Mild [0012] discloses the integration, transition and migration from a non-relational into relational environment. The ETL process of Pellegrini can be the integration, transition and migration process of Mild. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the modified accessing of non-relational data by an relational access system of Mild to incorporate the teachings of data population services of Pellegrini because both address the same field of database management, and by incorporating Pellegrini into Mild to allows the data population services to be initiated. 
One of ordinary skill in the art would be motivated to do so as to provide ways to design, build, run, and maintain complex ETL systems in a more scalable and efficient way, as taught by Pellegrini [0006]-[0008].
  
 

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mild, in view of Pellegrini, Colossi, and Nica, and further in view of Gislason (U.S. Pub. No. 2013/0151491, previously cited).
 
Regarding claim 28, Mild, in view of Pellegrini, Colossi, and Nica, teaches all the limitations as set forth in the rejection of claim 27 above. Mild, in view of Pellegrini, Colossi, and Nica, further teaches the system of claim 27, wherein the relational data presentation service is further configured to: (Mild, [0008], discloses "a system and method for accessing non-relational data stored in records on a host system by a relational access method".) 
However, Mild, in view of Pellegrini, Colossi, and Nica, does not explicitly teach determine a data refresh interval has been reached in accordance with a refresh policy associated with the model; and 
cause the one or more data loader instances to refresh the populated version of the model, wherein to refresh the populated version of the model, the one or more data loader instances are configured to: 
re-extract data corresponding to the model from the one or more non-relational data sources; and 
store the re-extracted data in the cache storage allocated for the plurality of relational database tables defined by the model, to refresh the populated version of the model. 
On the other hand, Gislason does teach wherein the relational data presentation service is further configured to: determine a data refresh interval has been reached in accordance with a refresh policy associated with the model; and cause the one or more data loader instances to refresh the populated version of the model, wherein to refresh the populated version of the model, the one or more data loader instances are configured to: re-extract data corresponding to the model from the one or more non-relational data sources; and store the re-extracted data in the cache storage allocated for the plurality of relational database tables defined by the model, to refresh the populated version of the model. (Gislason, [0040], discloses keeping a data warehouse in sync with the source systems. Gislason, [0123], discloses various ways data is refreshed. Gislason, [0134], “During operation, data from one or more data sources (e.g., source database 114) are imported into the target database… The data may be imported on a scheduled basis, such as weekly, monthly, quarterly, or some other regular or periodic interval.” In combination, examiner interprets that data is refreshed based on a schedule in order to keep the data in a data warehouse in sync with the source systems.)
Pellegrini [0045] discloses “A scheduler 42 may initiate the ETL process either based on schedule, event, or change data capture notice.” The refresh processes based on scheduling of Gislason can be the scheduling of ETL processes of Pellegrini. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the modified accessing of non-relational data by an relational access system of Mild to incorporate the teachings of scheduled refreshing of data of Gislason because both address the same field of database management, and by incorporating Gislason into Mild to update the data in the relational tables from the non-relational data sources on a scheduled basis.
One of ordinary skill in the art would be motivated to do so as to provide data in a data warehouse that correctly reflects the data in the operational systems with as little delay as possible, as taught by Gislason [0014].
  

 
Claims 39 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mild, in view of Colossi, Nica, and Gislason.
 
Regarding claim 39, Mild, in view of Colossi and Nica, teaches all the limitations as set forth in the rejection of claim 33 above. However, Mild, in view of Colossi and Nica, does not explicitly teach the method of claim 33, further comprising: refreshing the populated model in accordance with a refresh policy for the model, wherein refreshing the model comprises: 
re-extracting data corresponding to the model from the one or more non- relational data sources; and 
storing the re-extracted data in the cache storage allocated for the plurality of relational database tables defined by the model.
On the other hand, Gislason does teach refreshing the populated model in accordance with a refresh policy for the model, wherein refreshing the model comprises: re-extracting data corresponding to the model from the one or more non- relational data sources; and storing the re-extracted data in the cache storage allocated for the plurality of relational database tables defined by the model. (Gislason, [0040], discloses keeping a data warehouse in sync with the source systems. Gislason, [0123], discloses various ways data is refreshed. Gislason, [0134], “During operation, data from one or more data sources (e.g., source database 114) are imported into the target database… The data may be imported on a scheduled basis, such as weekly, monthly, quarterly, or some other regular or periodic interval.” In combination, examiner interprets that data is refreshed based on a schedule in order to keep the data in a data warehouse in sync with the source systems.)
Pellegrini [0045] discloses “A scheduler 42 may initiate the ETL process either based on schedule, event, or change data capture notice.” The refresh processes based on scheduling of Gislason can be the scheduling of ETL processes of Pellegrini. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the modified accessing of non-relational data by an relational access system of Mild to incorporate the teachings of scheduled refreshing of data of Gislason because both address the same field of database management, and by incorporating Gislason into Mild to update the data in the relational tables from the non-relational data sources on a scheduled basis. 
One of ordinary skill in the art would be motivated to do so as to provide data in a data warehouse that correctly reflects the data in the operational systems with as little delay as possible, as taught by Gislason [0014].
Claim 41 recites substantially the same limitations as claim 39, and is rejected for substantially the same reasons.
 

  
Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mild, in view of Colossi and Nica, and further in view of Kreuder et al. (U.S. Pub. No. 2011/0087633, previously cited), hereinafter Kreuder.
 
Regarding claim 42, Mild, in view of Colossi and Nica, teaches all the limitations as set forth in the rejection of claim 40 above. Mild, in view of Colossi and Nica, further teaches the one or more non-transitory computer-readable storage media of claim 40, wherein the instructions, when executed on or across the one or more processors implement the relational data presentation service and configure the relational data presentation service to: (Mild, [0008], discloses "a system and method for accessing non-relational data stored in records on a host system by a relational access method".)
However, Mild, in view of Colossi and Nica, does not explicitly teach in response to a read-only operation request received from a client of the relational data presentation service, prior to completion of the model being populated, obtain results of the read-only operation from the cache storage for a table of the model that has been populated and provide the results to the client. 
On the other hand, Kreuder does teach in response to a read-only operation request received from a client of the relational data presentation service, prior to completion of the model being populated, obtain results of the read-only operation from the cache storage for a table of the model that has been populated and provide the results to the client. (Kreuder, [0043], “Processing transactions, preferably queries (i.e. read-only transactions), simultaneous to replication processing” Examiner interprets replication processing as a form of data model population.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the modified accessing of non-relational data by an relational access system of Mild to incorporate the teachings of simultaneous querying and data replication of Kreuder because both address the same field of database access and management, and by incorporating Kreuder into Mild allows the querying of data from a model as the model is being populated with data. 
One of ordinary skill in the art would be motivated to do so as to provide a database replication technique that allows an efficient and consistent transaction processing, as taught by Kreuder [0008].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785.  The examiner can normally be reached on MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eddy Cheung/Examiner, Art Unit 2165